Title: To Thomas Jefferson from Thomas Claxton, 6 February 1806
From: Claxton, Thomas
To: Jefferson, Thomas


                        
                            Honord Sir
                     
                            Capitol Feb. 6, 1806
                        
                        When I had the honor of laying before you my accounts, there were left in my hands unexpended five hundred
                            dollars—this sum has since been expended and I flattered myself that I might have gone on until after the adjournment of
                            Congress without troubling you on this subject; but there is due to Mr Webb something more than two hundred dollars which
                            he is distressed for consequently I am obliged, on his account, to beg of you, Sir, to send me a note to the Secretary of
                            the Treasury, requesting an advance from the furnishing fund, of fifteen hundred dollars
                  I have the honor to be Sir Your
                            most obedt & Hble Svt
                        
                            Thos Claxton
                     
                        
                    